Citation Nr: 0214529	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  00-02 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a broken tooth.

2.  Entitlement to service connection for diarrhea due to 
undiagnosed illness.

3.  Entitlement to service connection for fatigue due to 
undiagnosed illness.

4.  Entitlement to service connection for a sleep disorder 
due to undiagnosed illness.

5.  Entitlement to service connection for memory loss due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from March 1988 to April 1992 
and from March 1994 to March 1997.  He served in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The Board remanded the issues listed on 
the title page of this decision in a decision dated in March 
2001.  The development ordered by the Board has been 
completed, and the case has been returned to the Board.  


FINDINGS OF FACT

1.  The veteran's tooth # 8 was present when he entered his 
second period of service and absent when he left that period 
of service; service dental clinical records reveal the tooth 
was reportedly shattered and extracted after being deemed 
unrestorable in June 1995.  

2.  There is no competent medical evidence demonstrating that 
the veteran currently has an undiagnosed illness manifested 
by diarrhea or that any condition manifested by diarrhea is 
causally related to service.

3.  The evidence does not show that the veteran suffers from 
a current chronic condition manifested by fatigue that is 
causally related to service; chronic fatigue syndrome was not 
shown on the most recent VA examination.

4.  The evidence is in equipoise as to whether an undiagnosed 
illness manifested by memory loss is causally related to 
service.

5.  The evidence demonstrates that the veteran's sleep 
disorder is not an undiagnosed illness; his diagnosed sleep 
apnea is not shown to be causally related to service.


CONCLUSIONS OF LAW

1.  Dental trauma resulting in the loss of tooth # 8 was 
incurred in active military service.  38 U.S.C.A. §§ 1712, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 4.150 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

2.  Chronic fatigue syndrome and chronic fatigue as due to 
undiagnosed illness, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117 5103, 5103A, 5107 
(West 1991 & Supp. 2002); Veterans Education and Benefits 
Expansion Act of 2001, Public Law No. 107-103, 115 Stat. 976 
(Dec. 27, 2001); 66 Fed. Reg. 56,614-15. (Nov. 9, 2001) (to 
be codified at 38 C.F.R. § 3.317(a)(1)(i)); 38 C.F.R. 
§§ 3.303, 3.317 (2001).

3.  Diarrhea, to include as due to undiagnosed illness, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
Veterans Education and Benefits Expansion Act of 2001, Public 
Law No. 107-103, 115 Stat. 976 (Dec. 27, 2001); 66 Fed. Reg. 
56,614-15. (Nov. 9, 2001) (to be codified at 38 C.F.R. § 
3.317(a)(1)(i)); 38 C.F.R. §§ 3.303, 3.317 (2001).

4.  Memory loss due to undiagnosed illness was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1117 5103, 5103A, 5107 
(West 1991 & Supp. 2002); Veterans Education and Benefits 
Expansion Act of 2001, Public Law No. 107-103, 115 Stat. 976 
(Dec. 27, 2001); 66 Fed. Reg. 56,614-15. (Nov. 9, 2001) (to 
be codified at 38 C.F.R. § 3.317(a)(1)(i)); 38 C.F.R. 
§§ 3.303, 3.317 (2001).

5.  Obstructive sleep apnea was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1117 5103, 5103A, 
5107 (West 1991 & Supp. 2002); Veterans Education and 
Benefits Expansion Act of 2001, Public Law No. 107-103, 115 
Stat. 976 (Dec. 27, 2001); 66 Fed. Reg. 56,614-15. (Nov. 9, 
2001) (to be codified at 38 C.F.R. § 3.317(a)(1)(i)); 
38 C.F.R. §§ 3.303, 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

The Secretary is required to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by the Secretary.  See 38 
U.S.C.A. § 5013(a); 38 C.F.R. § 3.159(b); see also Quartuccio 
v. Principi, No 01-997 (U.S. Vet. App. June 19, 2002).  Here, 
the case was remanded by the Board for the very purpose of 
review in light of the VCAA.  Following the Board's remand, 
the RO notified the veteran, in a November 2001 letter, of 
the need for evidence to complete his claim on the merits and 
of the VA's intent to assist the veteran in obtaining 
evidence.  The Secretary is also required to assist the 
veteran in the development of his claim.  See 38 U.S.C.A. § 
5013(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, No 01-997 (U.S. Vet. App. June 19, 2002).  
Additional VA examinations were conducted following the 
remand, and identified records were obtained by VA and added 
to the claims folder.  The veteran was informed that this 
evidence would be considered.  Since the communications and 
actions by the VA meet the standard set forth by the VCAA, 
the Board finds that no further development is needed. 

II. Broken Tooth

The facts of this case are as follows.  The veteran's 
available service dental records show no missing tooth #8 
prior to June 1995.  The veteran reported in a June 1995 
clinical treatment record that he was hit in the mouth with a 
piece of metal while performing his duties at OSAN Air Force 
Base the day earlier.  He reported that the tooth was deemed 
unrestorable and was extracted at OSAN, and he sought 
treatment at this time at the dental clinic where he was 
actually stationed.  A transitional partial denture was 
constructed. 

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
incurred in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303 (2001).  VA regulations provide a compensable 
rating for loss of teeth due to the loss of substance of the 
body or the maxilla or of the mandible when there is no loss 
of continuity, when the loss of masticatory surface cannot be 
restored by suitable prosthesis, and with loss of all the 
upper anterior teeth missing, with all of the lower anterior 
teeth missing, or with loss of all the upper and lower teeth 
on one side.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2001).  
It is noted that the rating only applies to bone loss through 
trauma or disease such as osteomyelitis and not to the loss 
of the alveolar process as a result of periodontal disease, 
since such loss is not considered disabling.  In regard to 
eligibility for dental treatment, the provisions of 
38 U.S.C.A. § 1712(a)(1) provide that regardless of when an 
application is filed, outpatient dental services and 
treatment, and related dental appliances, will be furnished 
for a dental condition or disability which is a service-
connected dental condition due to combat wounds or other 
service trauma.

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that the 
appellant would meet Class II(a) eligibility for dental 
treatment purposes.  Class II(a) entitles a veteran to 
receive treatment in a VA outpatient dental clinic for 
"service trauma" sustained during active duty.  See also 
VAOPGCPREC 5-97 (January 22, 1997).  Those having a service 
connected noncompensable dental condition or disability 
adjudicated as resulting from combat wounds or service trauma 
may be authorized any treatment indicated as reasonably 
necessary for the correction of such service connected 
noncompensable condition or disability.  38 C.F.R. § 
17.161(c). 

At the time the veteran's claim of entitlement to service 
connection for broken tooth was received, the Schedule for 
Rating Disabilities contained in 38 C.F.R. Part 4 stated that 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea) and 
Vincent's stomatitis were to be considered service connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment.  38 C.F.R. 
4.149.  As noted above, however, under certain circumstances 
the loss of teeth may be compensably disabling.  
Consequently, the etiology of the veteran's tooth loss is 
relevant as to whether service connection, if allowed, is 
granted for compensation purposes.  

During the pendency of this appeal, the provisions of 38 
C.F.R. 4.149 were deleted; however, they were transferred to 
38 C.F.R. 3.381(a) where they were left substantially intact.  
The amended regulations clarify requirements for service 
connection of dental conditions and provide that VA will 
consider certain dental conditions service-connected for 
treatment purposes if they are shown in service after a 
period of 180 days.  38 C.F.R. §§ 3.382 and 4.149 were 
removed, and § 3.381 was revised extensively to clarify 
requirements for service connection of dental conditions and 
provided that VA would consider certain dental conditions 
service-connected for treatment purposes if they are shown in 
service after a period of 180 days.  The amendment became 
effective June 8, 1999.  See 38 C.F.R. 3.381(a) (2000); 
Service Connection of Dental Conditions for Treatment 
Purposes, 64 Fed. Reg. 30,392 (June 8, 1999).  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In this case, the veteran is alleging that he lost tooth #8 
during service due to specific trauma.  Thus, the Board finds 
that the changes in the regulations pertaining to dental 
claims were not substantive in the context of this claim and 
therefore a consideration of the former and revised 
regulations is not required pursuant to Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The Board has reviewed the history of this appeal, and all 
the evidence of record, as summarized above.  The Board finds 
that although the evidence does not support the claim for 
service connection for a compensable dental disability, the 
evidence does support the claim of service connection for 
loss of tooth # 8 due to dental trauma.  This tooth was 
knocked out while the veteran was performing his duties.  It 
was thus incurred during active service.  

In the present case, the veteran is not claiming that the 
additional residuals consist of any of the conditions listed 
under 38 C.F.R. § 4.150, including loss of teeth due to loss 
of substance of body of maxilla or mandible, which are 
subject to compensation.  Moreover, the evidence does not 
reflect that the veteran sustained loss of the maxilla or the 
mandible, or that the veteran currently has any of the dental 
conditions listed under 38 C.F.R. § 4.150.  The veteran has 
explained that his tooth was knocked out by a piece of metal. 

In conclusion, the Board finds that the preponderance of the 
evidence supports service connection for tooth #8 due to 
trauma.  The Board has considered the benefit of the doubt 
rule and applied it where appropriate.  38 U.S.C.A. 
§ 5107(b).

III.  Undiagnosed Illness Claims

The veteran claims he suffers from diarrhea, fatigue, 
obstructive sleep apnea and memory loss due to undiagnosed 
illness related to his Persian Gulf War service.  In this 
regard, as noted above, in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular injury or 
disease resulting in a current disability was incurred in or 
aggravated coincident with service in the Armed Forces.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303(a) (2001).  In addition, certain chronic diseases, may 
be presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.307, 3.309 (2001).

In addition, 38 U.S.C.A. § 1117, "The Persian Gulf War 
Benefits Act," authorized the Secretary of VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a prescribed presumptive period following such 
service.

As a result, VA regulations now authorize compensation for 
disabilities resulting from the undiagnosed illness of 
Persian Gulf veterans. 38 C.F.R. § 3.317, as amended by 62 
Fed. Reg. 23, 139 (2001). VA shall pay compensation in 
accordance with chapter 11 of title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.

However, compensation shall not be paid under this section if 
any of the following is the case: there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or there 
is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.

Relevant evidence includes service medical records, VA 
outpatient treatment notes and VA examination reports, as 
well as lay statements.  Service medical records are negative 
for the alleged undiagnosed illnesses.  VA examinations for 
undiagnosed illness in June 1998 revealed undiagnosed 
diarrhea and undiagnosed memory loss.  He described diarrhea 
and cramping but failed to show up for barium enema testing.  
Occult blood test was negative, and rectal and bowel 
examination was negative.  As to memory loss, he described 
forgetting where he wanted to go in his car, and forgetting 
cable equipment necessary to his job as an installer of 
cable.  He reported he tired quickly but also noted he slept 
five to six hours per night and napped frequently during the 
day.  Also diagnosed was chronic fatigue syndrome.  

The veteran underwent a psychiatric examination in March 1999 
ordered in part to determine if there was memory loss.  The 
examiner noted the longstanding complaints but was unable to 
diagnose memory loss that caused significant occupational or 
functional impairment at that time.  Gastrointestinal 
examination conducted at that time showed complaints of 
diarrhea that led to the diagnosis of diarrhea, recurrent, 
with normal gastrointestinal examination.  A barium enema 
performed in conjunction with that examination was negative 
for abnormality.  

The veteran was afforded a series of VA examinations in 
January 2002, as directed in the Board remand, related to 
this claim.  The examiner for the chronic fatigue examination 
noted the veteran's history of reported fatigue, since his 
Persian Gulf service.  He indicated however that he worked 
full time as a door-to-door cable sales representative, that 
he coached his son's little league baseball and football, and 
that he mowed his lawn regularly.  He reported some 
difficulty falling asleep but added he got 5 to 6 hours per 
night, and that he rested during the day.  Examination was 
generally in normal limits and it was noted he had not yet 
been checked for sleep apnea.  The examiner noted that he did 
not think the veteran's fatigue was chronic fatigue syndrome 
since the veteran was able to perform all of the activities 
listed.  

VA gastrointestinal examination was also conducted in January 
2002.  The examiner noted he had examined the veteran 
previously.  Presently, the veteran reported that his bowel 
movements were normal, but that he had gas pains.  The 
diagnosis was that at the present time the veteran had no 
diarrhea and that diarrhea was not a problem for the veteran 
nor had he had diarrhea for several years.  A sigmoidoscopy 
revealed hemorrhoids but otherwise no abnormality.  

VA psychiatric examination in January 2002 resulted in a 
finding of no psychiatric diagnosis.  The veteran's memory 
difficulties and insomnia were thought to represent 
undiagnosed psychiatric complaints and undiagnosed illness.  

Outpatient treatment records in February and March 2002 
contain a psychological evaluation that included various 
tests which were a follow-up to the January examination.  
These tests showed no memory deficits measured or observed.  
The veteran reported no loss of work due to his symptoms of 
insomnia and memory loss.  The symptoms were described as 
mild in severity.  The resulting addendum to the psychiatric 
examination indicated no specific diagnosis, with no memory 
deficits.  It was observed that the complaints of memory loss 
and insomnia represented undiagnosed illness.  However, the 
veteran had a clinical sleep study in March 2002 which showed 
obstructive sleep apnea, mild, relieved by nasal CPAP 
machine.  

Following a review of this evidence, the Board thus finds 
that the veteran's various symptomatic complaints related to 
a sleep disorder have been attributed by diagnostic testing 
and a specialist examiner to a known, clinical diagnoses, 
obstructive sleep apnea.  Several symptoms, such as diarrhea, 
and chronic fatigue, were specifically noted not to be 
present on the most recent examinations.  The claim for 
memory loss remains undiagnosed, and recognized by the most 
recent VA examiners as such.  

While no diagnosis was made as to diarrhea, it was 
specifically noted that the veteran did not have diarrhea and 
moreover that he reported that he had not been bothered by 
diarrhea in several years.  Thus, the Board finds no current 
disability, by the veteran's own admission.  Further, there 
are no symptoms of undiagnosed illness related to diarrhea 
that are currently admitted to by the veteran.  Thus, the 
preponderance of the evidence is against the claim of service 
connection for diarrhea, including as due to undiagnosed 
illness.  

As to the chronic fatigue, the Board notes that the veteran 
indicated during the examination that he coached two little 
league teams, mowed his lawn and worked as a door to door 
salesperson.  The examiner noted that the criteria for 
chronic fatigue syndrome were not present, and also that the 
veteran was clearly able to put in a full days work despite 
complaints of fatigue.  Although the veteran complained of 
fatigue, the Board finds that it is significant that he puts 
in a full days work, coached two teams and does substantial 
exertional activities around the home.  The complaints simply 
are not supported by objective indicators, and the complaints 
are insufficient to outweigh the probative evidence that he 
does not suffer from fatigue to a 10 percent degree, either 
diagnosed or undiagnosed.  Thus, the preponderance of the 
evidence is against the claim of service connection for 
chronic fatigue, including as due to undiagnosed illness.  

As to memory loss, while the examiner noted in the most 
recent examination that the tests for memory loss were 
negative, the Board notes that the complaints of memory loss 
and insomnia were thought to represent undiagnosed illness.  
The Board will find that the evidence is in equipoise as to 
whether or not the veteran has memory loss due to undiagnosed 
illness, and will grant service connection for that 
disability.  

However, as to sleep disturbance or disorder, obstructive 
sleep apnea has been diagnosed.  Thus, service connection as 
due to undiagnosed illness is not appropriate.  The record in 
service is negative for sleep apnea or signs and symptoms of 
sleep apnea.  There was no continuity of symptomatology of 
sleep apnea since service, either.  No medical provider has 
indicated that the current sleep apnea is related in any way 
to service.  Thus, the preponderance of the evidence is 
against the claim of service connection for sleep apnea.  

In short, only the memory loss claim demonstrates that the 
veteran's various somatic complaints, listed above, are 
attributable to an "undiagnosed illness."  As to the other 
claims, as noted above, service connection under section 
3.317 is available only for undiagnosed illnesses 
attributable to Southwest Asia service during the Persian 
Gulf War, i.e., those illnesses which "by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis."  

In deciding these claims, the Board observes that during the 
pendency of this appeal, a new law was passed which amended 
the statutes affecting compensation for disabilities 
occurring in Persian Gulf War veterans. 38 U.S.C.A. §§ 1117, 
1118 (West 1991 & Supp. 2002); Veterans Education and 
Benefits Expansion Act of 2001, Public Law 107-103, 115 Stat. 
976 (2001).  These changes became effective on March 1, 2002.  
Among other things, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include not only an undiagnosed illness, but also a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms. 38 
U.S.C.A. § 1117(a)(2)(B) (West 1991 & Supp. 2002). Pursuant 
to Karnas v. Derwinski, 1 Vet. App. 308 (1991), where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant normally applies, absent Congressional intent to 
the contrary.  Thus, the Board must analyze the veteran's 
Persian Gulf War undiagnosed illness claims that remain 
denied, that is service connection for diarrhea and chronic 
fatigue (but not sleep apnea, which was diagnosed) under the 
revised regulations as well.

The Board finds that, even under these new criteria, the 
veteran's claims for service connection for chronic fatigue 
and diarrhea due to an undiagnosed illness must fail.  There 
are simply no objective indicators of medically unexplained 
chronic multisymptom illness.  As noted above, the veteran's 
claimed disorders have not been attributed by examiners to a 
medically unexplained chronic multisymptom illness, such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome.  On the contrary, examiners have determined, based 
on the veteran's most recent assertions, there is no 
diarrhea.  His daily activity does not suggest limits due to 
fatigue.  Therefore, the Board finds that, even under the 
revised language of 38 U.S.C.A. §§ 1117 and 1118, the 
veteran's claims for service connection for various disorders 
due to an undiagnosed illness must be denied.


ORDER

Service connection for loss of tooth # 8 due to service 
trauma is granted.  

Service connection for diarrhea, including as due to 
undiagnosed illness, is denied.  

Service connection for fatigue, including as due to 
undiagnosed illness, is denied.  

Service connection for memory loss due to undiagnosed illness 
is granted.  

Service connection for obstructive sleep apnea is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

